Citation Nr: 0812248	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-42 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1947, and from August 1948 to March 1964, including service 
in Korea.  The veteran died in June 2003, and the appellant 
is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran was separated from active service on March 
31, 1964.

2.  The veteran died in 2003, as the result of hypoxemia due 
to lung cancer.

3.  When the veteran died, service connection was in effect 
for one disability, a subtotal gastrectomy with hypoglycemic 
episodes, diarrhea, and anemia, rated as 60 percent 
disabling, effective from February 1970.

4.  Service medical records do not indicate that the veteran 
had any lung cancer or any other chronic lung condition and 
there is no evidence of continuity of any pulmonary pathology 
between the veteran's time in service and his death.

5.  There is no competent medical evidence that establishes a 
relationship between the veteran's fatal hypoxemia due to 
lung cancer and his military service.

6.  A disability of service origin did not cause, contribute 
to, or hasten, his death.

7.  The veteran was in actual receipt of total compensation 
benefits effective from May 2000 until his death in June 
2003, a period of less than 10 years.


CONCLUSIONS OF LAW

1.  The veteran's death was not the result of disease or 
injury incurred in or aggravated by active military service; 
his death was not due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2007).

2.  The criteria for dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate the cause of death claim and the 38 U.S.C.A. 
§ 1318 claim by correspondence dated in December 2003.  This 
document informed the recipient of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  The letter 
essentially asked the appellant to submit evidence she had in 
her possession to support the claims.

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed VA's 38 C.F.R. § 5103(a) notice obligation 
in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The 
Court held that, because the RO's adjudication of a DIC claim 
hinges first on whether a veteran was service-connected for 
any condition during his or her lifetime, the 38 U.S.C.A. 
§ 5103(a) notice in such a claim must include 1) a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his or her death; 2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353. 

In this case, in a letter dated in December 2003, which was 
prior to the initial adjudication of the cause of death 
claim, the RO informed the appellant that to establish 
entitlement to service connection for the cause of the 
veteran's death the evidence must show that the veteran's 
service-connected conditions caused or contributed to his 
death.  The letter also notified the appellant that she 
should provide medical evidence that showed the veteran's 
death was caused by injury or disease related to service.  
The RO further notified the appellant in the December 2003 
letter that VA was responsible for obtaining relevant records 
held by a Federal Agency and this could include medical 
records from the military, from VA hospitals, or from the 
Social Security Administration.  The RO further explained 
that on her behalf VA would make reasonable efforts to obtain 
private medical records and other records for which she 
provided adequate identification and release authorizations.  
The letter emphasized to the appellant that it was her 
responsibility to make sure VA received all requested records 
not in the possession of a Federal department or agency.  
Furthermore, in a letter sent in September 2004, the RO told 
the appellant that it had no evidence to show that the 
veteran's death was related to a service-connected condition.

Although the appellant was not provided with a list of the 
veteran's service-connected disabilities in the December 2003 
RO letter, such a list was provided in the November 2004 
Statement of the Case (SOC).  In addition, the Board notes 
that a Board decision issued in January 2003, just a few 
months prior to the veteran's death, granted a total rating 
based on individual unemployability and, in so doing, 
discussed the fact that the veteran was service-connected for 
only one disability.  This information was referred to in the 
rating decision issued in March 2003, three months prior to 
the appellant's claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the cause of death claim after 
the initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish her 
claims from the notice letter sent to her by the RO.  The 
appellant was informed of the evidence and information needed 
to establish entitlement to service connection for the cause 
of the veteran's death, to include what is required to 
establish entitlement to service connection (the underlying 
claim).  

Any defect in notice in this case has been cured by actual 
knowledge on the part of the appellant that evidence of the 
existence an etiologic link between the fatal lung cancer and 
the veteran's service or service-connected disability and 
actual knowledge that she should provide such evidence.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for 
either one of the appellant's two claims related to the 
veteran's death.

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted: (1) based on the communications sent 
to her over the course of this appeal and her responses, she 
clearly has actual knowledge of the evidence she is required 
to submit and needed to substantiate her claims; and (2) 
based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).

The notice letter provided to the appellant in December 2003 
included the criteria for establishing service connection for 
the cause of the veteran's death.  The appellant was notified 
as to what the evidence had to show to support that claim.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish entitlement to the benefits the appellant seeks in 
connection with the veteran's death.  In addition, the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claims and 
she has been given ample time to respond.  The lay statement 
submitted in support of her claims by the appellant reflects 
cognizance of the requirements for service connection for the 
cause of the veteran's death whether by a service-connected 
disability or by a non-service-connected disability.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as any timing 
error did not affect the essential fairness of the 
adjudication.  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained and/or reviewed VA medical 
treatment records, as well as the veteran's service medical 
records.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and she was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
she wanted the RO to obtain for her that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave her notification of her rights 
under the pertinent statute and regulations.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant (or, here, the deceased veteran) 
had a disability, or persistent recurring symptoms of 
disability; (2) indicates the disability or symptoms may have 
been associated with his military service; and (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App.  
79 (2006).

Here, though, there is no evidence the veteran had any 
chronic lung or pulmonary condition while in service or 
within the applicable presumptive period after his discharge 
from the military in 1964.  In addition, the only evidence 
suggesting an etiological link between his death and his 
military service or service-connected disability is found in 
unsubstantiated lay allegations.  For example, the appellant, 
in her May 2004 Notice of Disagreement (NOD), indicated that 
there was an etiological connection between the veteran's 
service-connected disability and the fatal lung cancer.  
However, there is no evidence of record to establish that the 
appellant has the medical expertise that would render 
competent her statement as to the relationship between the 
veteran's subtotal gastrectomy and his fatal pulmonary 
pathology.  The record does not establish that the appellant 
or her representative has the medical knowledge or expertise 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

These lay statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

The appellant was provided with notice as to the medical 
evidence needed for service connecting the cause of death, as 
well as the evidence needed to establish entitlement to 
38 U.S.C.A. § 1318 benefits, plus notice of the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.

During the pendency of this appeal, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  While the RO did not 
advise the appellant of such information, because her claims 
are being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its current procedural posture would not therefore be 
prejudicial to the appellant.

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Cause of death claim

The appellant argued, in her May 2004 NOD, that the veteran's 
service-connected health problems pre-disposed him to all 
types of medical problems.  She also alleged that the 
veteran's immune system was compromised by these problems.

The veteran's death certificate indicates that the cause of 
his death was hypoxemia due to or as a consequence of lung 
cancer.  The death certificate did not list any other disease 
entities as significant conditions that contributed to the 
veteran's death.  No autopsy was performed.

The cause of the veteran's death may be service connected if 
a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, that disability must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, 
that disability must contribute substantially or materially 
to death; it must combine to cause death; it must aid or lend 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390 (1994).  

A service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  A service-connected disability may be a 
contributory cause of death if it affected a vital organ and 
was of itself of a progressive or debilitating nature and was 
of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

At the time of his death in June 2003, service connection was 
in effect for a subtotal gastrectomy with hypoglycemic 
episodes, diarrhea, and anemia, rated as 60 percent 
disabling, effective from February 1970.  Review of the 
veteran's service medical records reveals that he was never 
diagnosed with any lung cancer or any chronic pulmonary 
disorder during his military service.  Although he was 
treated on a few occasions for bronchitis during his twenty-
year military career, there is no indication that the veteran 
developed a chronic respiratory disability during service.  
For example, an August 1954 notation gives a diagnosis of 
bronchitis, acute, due to unknown organism, cured.  In 
addition, the veteran had multiple chest x-rays while in 
service and none of them indicated the presence of any lung 
cancer or chronic pulmonary condition.  The veteran underwent 
a retirement medical examination in October 1963; his lungs 
and chest were noted to be normal and his chest x-ray was 
negative.  The veteran also denied any pulmonary symptoms in 
the associated report of medical history.

Post-service, review of the veteran's private, VA and retire 
military medical treatment records dated between 1969 and 
1999 reveal no complaints of, diagnosis of, or treatment for 
any lung or chronic pulmonary ailment.  A VA treatment note, 
dated August 24, 2000, states that the appellant had lung 
cancer of unknown origin.  Prior to his diagnosis of lung 
cancer in 2000, the veteran had never filed a claim for 
service connection for any pulmonary pathology.  Nor is there 
any mention that the veteran was immunocompromised.  Chest x-
rays performed in 1969 and 1970 at VA and private facilities 
were unremarkable.  There is no clinical evidence of 
continuity of the lung cancer or any pulmonary condition 
between the veteran's time in service and his death almost 
forty years later.  In addition, there is no indication in 
the veteran's post-service treatment records, including those 
dated after his cancer diagnosis in 2000, that his service-
connected subtotal gastrectomy with hypoglycemic episodes, 
diarrhea, and anemia disability played any role in the 
development or the progression of the fatal lung cancer.

The appellant has not submitted any medical opinion in 
support of a theory that the veteran's fatal condition, 
hypoxemia due to lung cancer, was etiologically related to 
his service that ended almost forty years prior to his death.  
In essence, there is no medical evidence of record that 
suggests any relationship between the disease processes that 
caused the veteran's demise and his military service.

The written statement of the appellant that the veteran's 
death was causally connected to the veteran's service-
connected disability is not probative as there is no evidence 
in the record that she has any medical knowledge or expertise 
to render such an opinion.  See Black v. Brown, 10 Vet. 
App. 279 (1997). 

Further, the appellant has not submitted any medical opinion 
in support of her theory that the veteran's fatal condition, 
lung cancer, was etiologically related to his service.  She 
has also not submitted any medical evidence that indicating a 
relationship between the veteran's service-connected 
disability and his death.  There is no medical evidence of 
record that suggests any relationship between the disease 
processes that influenced the veteran's demise and his 
military service or his service-connected disability.  Thus, 
the Board finds that there is no approximate balance of the 
positive and negative evidence as to whether the veteran's 
lung cancer was due to his military service or that said 
condition was incurred as a result of his service-connected 
disability.  In reviewing the record, the Board does not find 
any medical evidence that the veteran's service-connected 
disability caused or contributed to the cause of his death.  
There is no suggestion, even when 38 C.F.R. § 3.312 is 
considered, that his sub-total gastrectomy disability was a 
principal cause of death or otherwise affected a vital system 
such as the heart or lungs or vascular system to the extent 
that it may be considered a factor.  In short, the evidence 
does not indicate that the veteran's service-connected 
disability was a condition that contributed to the veteran's 
death.  Thus, the Board finds that this disability did not 
contribute to the veteran's death or make worse any condition 
that did.  See 38 C.F.R. § 3.312(c)(3).

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal pulmonary pathology was incurred in or 
aggravated by service, or was caused or made worse by his 
service-connected disability.  The preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

B.  38 U.S.C.A. § 1318 claim

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318. 

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1964, so those parts 
of 38 U.S.C.A. § 1318 are clearly not applicable.  

The evidence of record at the time of the veteran's death 
shows that service connection was in effect for a subtotal 
gastrectomy with hypoglycemic episodes, diarrhea, and anemia.  
In a rating decision issued in March 2003, pursuant to a 
Board decision, the veteran was awarded TDIU, effective from 
May 2000.  Prior to that, his evaluation had been less than 
100 percent.  Hence, the veteran was not in receipt of a 
total disability rating for a period of ten years immediately 
preceding his death as required under 38 U.S.C.A. § 1318(b).  
Therefore, the appellant is not eligible for DIC benefits 
under 38 U.S.C.A. § 1318(b) on the grounds that the veteran 
had been in receipt of, or actually established entitlement 
to, a total rating for ten years prior to his death.  
38 C.F.R. § 3.22.  Entitlement to these benefits must thus be 
denied as a matter of law.  Where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  There also can be no doubt that the 
appellant is sincere in her beliefs that the veteran's death 
was related to military service and that she is entitled to 
38 U.S.C.A. § 1318 benefits.  However, while the Board has 
carefully reviewed the record in depth, it has been unable to 
identify a basis upon which any one of these benefits may be 
granted.  Although the Board is sympathetic to the 
appellant's claims, it is without authority to grant her 
claims and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to 38 U.S.C.A. § 1318 benefits is denied.



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


